DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities:
“whose portion“ in last line of claim 2 should read –wherein a portion--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a groove-like shape wholly”. It is unclear what kind of shape constitutes “groove-like shape wholly” by using the “like” in the claim. The further use of “wholly” further renders the claim indefinite because it is unclear if that is referring to the shape, the plate or the side walls.
For examination purposes “a groove-like shape wholly” is construed as –a groove shape--.

For examination purposes, “these plates fitted while facing each other in an opposite direction” is construed as --these plates fitted while facing each other--.
Claim 1 further recites “approximately same length”. It is unclear what range of the length of the swelling portion is covered by the term “approximately”.
For examination purposes “approximately same length” is construed that a recessed groove portion has a majority of the length of the swelling portion.
Claim 1 recites the limitation "the same" in last line of claim 1.  There is insufficient antecedent basis for this limitation in the claim.
For examination purposes “the same” is construed as --the recessed groove portion--.
The term "narrow" in lines 4 and 15 of claim 1; the term “wide” and "narrow" in lines 3-5 of claim 2 are relative terms which renders the claim indefinite. The terms “wide” and "narrow" are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
For examination purposes, “narrow width” in lines 4 and 15 in claim 1 is construed as --a width--;
“so as to be width wide portions with wide width” in claim 2 is construed as –so as to have wider portions--; and

Claim 2 recites the limitation "other than those" in line 6 of claim 2.  There is insufficient antecedent basis for this limitation in the claim.
For examination purposes "other than those” is construed as –other than the wider portions--.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka (JP 2015-194324 A).
Regarding claim 1, Tanaka discloses a header plateless type heat exchanger (Figs. 1-6), the heat exchanger comprising a flat tube (2, see Fig. 2) that has a pair of plates (2a and 2b) each including a pair of side walls on both sides raised up (the two bent up side walls perpendicular to the plate surface with dimples 14) to be formed in a groove shape (the plate is u shape which has a groove shave) and swelling portions (expansion portions 1) with a width (expansion portion 1 has a width along the direction of the bent up side walls) formed outside in a thickness direction (the expansion portions 1 expand in stacking direction of the tubes 2) at edges on both open sides of a 
a heat exchanger core (3) in which plural flat tubes (plurality of tubes 2 having plates 2a and 2b) are stacked each other at swelling portions (see Fig. 4) and respective plates are brazed and joined each other (the contact portions of the plates are brazed together, paragraph 0022 of the translation), in which
a first fluid (exhaust 8) flows from each front edge of the swelling portions (left side of Fig. 5) of flat tubes into the inside thereof (to inside of the tubes 2), and a second fluid (cooling water 9) circulates on the outside thereof (outside of the tubes 2), wherein 
a recessed groove portion (notch 1a, which has a U shape that resembles a groove shape) that is recessed inward (that protrudes inward towards the inner portion of the tube 2) with a width (notch 1a has a width which is measured between the two bent up side walls) is formed on an outer face side of each of plates (the notch 1a is formed on both upper surface and bottom surface of the plates), in parallel to the swelling portion (see Fig. 3) and in the approximately same length (the notch 1a has a length in vertical direction of Fig. 3, which has a majority of the length of expansion portions 1), and a projecting part (11, see Fig. 4) that is inverse to the recessed groove portion (some elements 11 have an inverted U shape) is formed on an inner face side thereof (the element 11 is also formed on both upper surface and bottom surface of the plates).
Regarding claim 2, Tanaka further discloses wherein each width of the swelling portions (1) of the respective plates is formed so as to have wider portions (top and bottom wider parts of the expansion portions 1 in Fig. 3) at both end portions (top and bottom) in a longitudinal direction of the swelling portions (vertical direction of Fig. 3) and to have a narrow portion in intermediate portion other than the wider portions (the portion of expansion portion 1 with width t, see Fig. 3), and, at the both end portions, the brazed and joined portions in a flat triangle or a curved plane (the brazing is provided in the curved sides of the notch 1a which is the contact portion of the expanded portion 1, see paragraph 0022 of the translation), whose portion lying nearer to the side wall is wider, are included (the top and bottom of the expanded portion 1 with respected to Fig. 3 are wider portions of the expanded portion 1).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Meshenky (US PGPub No. 2008/0011456) discloses grooved portions (13) near the ends of tubes where the tubes are joined to the tube plate. The portion 13 is provided to reduce stress caused by thermal expansion of the tubes 11.
Ikeda and Nakamura (US 2010/0319889, US 2016/0223272) discloses variants of heat exchangers without header plates.
Ruckwied (US 2011/0000657) discloses grooves formed on tube surfaces.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOR K LING whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOEL M ATTEY/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
/F.K.L/Examiner, Art Unit 3763